Citation Nr: 1820333	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and angioplasty and stenting.

2.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The July 2014 rating decision granted entitlement to service connection for coronary artery disease, status post myocardial infarction and angioplasty and stenting.  It assigned a 10 percent rating effective February 12, 2014. 

In his March 2015 substantive appeal, the Veteran requested to be scheduled for a videoconference hearing before a Member of the Board.  He withdrew this request in March 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran suffered a myocardial infarction, documented by lab results, on February 2, 2014.

2.  From June 1, 2014 to February 1, 2015, the Veteran's coronary artery disease required continuous medication and manifested in a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  From February 1, 2015, through October 18, 2017, the Veteran's coronary artery disease manifested in cardiac hypertrophy on echocardiogram.

4.  Since October 19, 2017, the Veteran's coronary artery disease manifested in a workload of 3 METs or lower resulting in dyspnea, fatigue, angina, dizziness, or syncope.

5.  Effective October 2, 2017, service connection is in effect for a single disability rated 100 percent disabling (small cell cancer) and additional disabilities independently rated 60 percent disabling or more disabling.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2014, the criteria for a 100 percent rating for coronary artery disease, status post myocardial infarction and angioplasty and stenting, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2017).

2.  From June 1, 2014, to February 1, 2015, the criteria for an initial rating in excess of 10 percent for the Veteran's coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2017).

3.  From February 1, 2015, to October 18, 2017, the criteria for an initial rating of 30 percent, but no higher, for the Veteran's coronary artery disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2017).

4.  Since October 19, 2017, the criteria for an initial rating of 100 percent for the Veteran's coronary artery disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2017).

5.  Since October 2, 2017, the criteria for special monthly compensation at the housebound rate are met.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter that was sent to the Veteran in July 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

"Staged ratings," or different percentage evaluations for separate periods based on the facts found, may be awarded.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)

The Veteran is currently in receipt of a 10 percent rating for coronary artery disease.  This disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  However, the Board determines based on the medical evidence of record that this is incorrect.  The Veteran filed his claim soon after suffering a myocardial infarction, which is documented by objective test results cited by numerous VA doctors.  Myocardial infarction is rated under Code 7006, and is more advantageous to the Veteran.

Under Diagnostic Code 7006, documented coronary artery disease that causes a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication warrants a 10 percent disability rating.  

Documented coronary artery disease that causes a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or shows evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray warrants a 30 percent disability rating.  

Documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  

Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  

Moreover, during and for the three months following a myocardial infarction that is documented by laboratory findings, a 100 percent rating is assigned; the above criteria are then applied at the conclusion of the three months. 38 C.F.R. § 4.104, Diagnostic Code 7006 (2014).

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA's Heart Conditions Disability Benefits Questionnaire (DBQ) lists the interview-based METs test equivalents:

A METs of greater than 7 but not greater than 10 is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (at about 6 miles per hour).

A METs of greater than 5 but not greater than 7 is consistent with activities such as walking 1 flight of stairs, golfing (without a cart), mowing the lawn (with a push mower), and heavy yard work (such as digging).  

A METs of greater than 3 but not greater than 5 is consistent with activities such as light yard work (such as weeding), mowing the lawn (with a power motor), and brisk walking (at about 4 miles per hour).

A METs of between 1 but not greater than 3 is consistent with activities such as eating, dressing, taking a shower, and slow walking (at about 2 miles per hour) for one to two blocks.

VA records reveal that in early February 2014, the Veteran was seen for complaints of chest pain.  Testing showed "non-ST segment myocardial infarction." The Veteran filed his claim as a result of this episode, and service connection was awarded effective February 12, 2014, the date of receipt of the claim.  Under Code 7006, the Veteran was at the start of his three month total evaluation period, running from February 2, 2014, to May 2, 2014.  Further, the effective date for the end of the period is first day of the month following expiration of the temporary total rating, in this instance June 1, 2014.  The Veteran is entitled to the benefit of the total rating from the time of service connection to June 1, 2014.

The Veteran underwent VA examination in June 2014.  The examiner noted that the Veteran takes continuous medication for the diagnosed condition.  He takes aspirin 81 mg daily; sublingual nitroglycerin as needed; metoprolol 50 mg every 12 hours; amlodipine 5 mg daily; cholestyramine, one packet daily for cholesterol; and clopidogrel 75 mg daily.  He reported that he wears out easily since his heart attack.  He takes care of rental properties but gets much more worn out.  For example, he may move only 4 cement blocks rather than a lot more.  He reported that 2 of his 3 major arteries are blocked, with one being blocked 90 percent and the other 50 percent.  He did not suffer from congestive heart failure.  It was estimated that a workload of greater than 7 METs but not greater than 10 METs resulted in dyspnea and fatigue.  There was no evidence of cardiac hypertrophy or dilatation.  His LVEF was 60 percent.  These ratings satisfied the criteria for a rating of 10 percent, but no higher, effective June 1, 2014.  The Veteran's medical treatment records from this period do not contradict the findings of the VA examination.  

A June 13, 2017, VA medical record notes that the Veteran has exertional chest pain approximately every three weeks, and notes that there is no increased frequency since February 2015.   He was assessed as having a stable angina over two years and it was noted that his chest pain responds well to sublingual nitroglycerin.  

A VA medical record reflects that the Veteran underwent a cardiology ECHO procedure on June 21, 2017.  This record notes, in relevant part, that there was mild concentric left ventricular hypertrophy.

A September 15, 2017, VA medical record notes that the Veteran had been experiencing chest tightness for a few weeks, and that this tightness was the same that he had experienced in June.  He denied any increased frequency or intensity.

The Board finds that the criteria for a 30 percent rating are satisfied, as the June 2017 echocardiogram contained evidence of cardiac hypertrophy.  Because the Veteran's disability is described as having been stable since February 2015 , the Board will assign an effective date of February 1, 2015, for the 30 percent rating.  In the absence of (1) acute or chronic congestive heart failure, (2) METs at or below 5, or (3) left ventricular dysfunction with an ejection fraction of 50 percent or less, a rating in excess of 30 percent is not warranted.  

An October 19, 2017, VA medical record notes that the Veteran presented with shortness of breath and was found to be in atrial fibrillation with rapid ventricular response.  He was assessed to have increased shortness of breath with light activity, including short distance ambulation and resting activities such as dressing himself.  This evaluation is consistent with an estimated METs between 1 but not greater than 3.  These symptoms warrant a 100 percent rating.  Even though it is not entirely clear how much of this METs reading is due to the Veteran's coronary artery disease and how much is due to other causes, the Board will resolve reasonable doubt in favor of the Veteran and will attribute all of the impairment to his service-connected coronary artery disease.  The Board therefore finds that a 100 percent rating is warranted from October 19, 2017, as this is the earliest date on which is it shown that the Veteran satisfied the 100 percent rating criteria.

In short, the Board finds that a total disability rating is warranted prior to June 1, 2104.  From that time until February 1, 2015, rating in excess of 10 percent is not warranted.  The Board finds that a rating of 30 percent, but no higher, is warranted from February 1, 2015, until October 19, 2017.  The Board finds that a 100 percent rating is warranted from October 19, 2017.

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, an inferred claim of entitlement to special monthly compensation has been raised, even though the Veteran has not expressly placed entitlement to special monthly compensation at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to special monthly compensation under 38 U.S.C. § 1114 (s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for special monthly compensation).  Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

In the case at hand, the Veteran was already in receipt of a 100 percent rating for small cell lung cancer effective October 2, 2017.  Given the above grants of increased rating and the Veteran's additional service-connected disabilities, the Veteran has been service-connected for conditions rated a combined 60 percent disabling since November 10, 2015 (Diabetes rated 20 percent, tinnitus rated 10 percent, hearing loss rated 10 percent, and now coronary artery disease rated 30 percent).  Upon the grant of service connection for small cell cancer, the criteria for statutory housebound status were met.

	
ORDER

Prior to June 1, 2014, entitlement to an initial 100 percent rating for coronary artery disease, status post myocardial infarction and angioplasty and stenting, is granted.

From June 1, 2014, to February 1, 2015, entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and angioplasty and stenting, is denied.

From February 1, 2015, to October 19, 2017, entitlement to an initial rating of 30 percent, but no higher, for coronary artery disease, status post myocardial infarction and angioplasty and stenting, is granted.

Since October 19, 2017, entitlement to an initial rating of 100 percent for coronary artery disease, status post myocardial infarction and angioplasty and stenting, is granted.

Effective October 2, 2017, the criteria for entitlement to special monthly compensation at the housebound rate are met.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


